Exhibit 10.1

 

SECOND AMENDMENT TO WAREHOUSING CREDIT

AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this “Second
Amendment”) is made effective as of the 29th day of June, 2011, by and between
(i) WALKER & DUNLOP, LLC, a Delaware limited liability company (“Borrower”) and
(ii) PNC BANK, NATIONAL ASSOCIATION (“Lender”).

 

R E C I T A L S

 

WHEREAS, the Lender and the Borrower are parties to that certain Warehousing
Credit and Security Agreement, dated as of June 30, 2010 (the “Original Credit
Facility Agreement”), as amended by that certain First Amendment to Warehousing
Credit and Security Agreement, dated as of May 12, 2011 (the “First Amendment”)
(the Original Credit Facility Agreement, as amended by the First Amendment, is
herein the “Credit Facility Agreement”), whereby upon the satisfaction of
certain terms and conditions set forth therein, the Lender agreed to make
Warehousing Advances from time to time, up to the Warehousing Credit Limit.

 

WHEREAS, the Stated Maturity Date (as defined in the Credit Facility Agreement)
is June 29, 2011.

 

WHEREAS, the Borrower has requested, and the Lender has agreed, pursuant to the
terms hereof, to extend the Stated Maturity Date to June 29, 2012, and to modify
certain other terms of the Credit Facility Agreement.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Second Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.                                          Recitals.  The Recitals are
hereby incorporated into this Second Amendment as a substantive part hereof.

 

Section 2.                                          Definitions.  Terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Facility Agreement.

 

Section 3.                                          Amendments to Credit
Facility Agreement.  The Credit Facility Agreement is hereby amended as follows:

 

(a)                                  The first sentence of Section 1.2 of the
Credit Facility Agreement is hereby deleted and replaced with the following:

 

“Subject to the extension right set forth below in this Section 1.2, the
Warehousing Commitment expires on the earlier of (“Warehousing Maturity Date”):
(a) June 29, 2012 (the “Stated Maturity Date”), on which date the Warehousing
Commitment will expire of its own term and the Warehousing Advances together
with all accrued and unpaid interest and costs and expenses will become due and
payable without the necessity of Notice or action by the Lender; and (b) the
date the Warehousing Commitment is terminated and the Warehousing Advances
become due and payable under Section 10.2(a) or 10.2(b).”

 

(b)                                 Section 7.2 of the Credit Facility Agreement
is hereby deleted and replaced with the following:

 

--------------------------------------------------------------------------------


 

“7.2                           Financial Statements.  Deliver to Lender, in form
and detail reasonably satisfactory to Lender:

 

7.2(a)                   As soon as available and in any event within one
hundred twenty (120) days after the end of each Fiscal Year of the Parent,
audited consolidated, and consolidating with respect to the Borrower, Fiscal
Year-end statements of income and cash flows of the Parent for that year, and
the related consolidated, and consolidating with respect to the Borrower,
audited balance sheet as of the end of that year (setting forth in comparative
form the corresponding figures for the preceding Fiscal Year), all in reasonable
detail and accompanied by (1) an opinion as to those financial statements in
form and substance reasonably satisfactory to Lender and prepared by an
independent certified public accounting firm reasonably acceptable to Lender (it
being acknowledged that KPMG LLP currently is an acceptable independent
certified public accounting firm),  and (2) if then available or otherwise
within fifteen (15) days of receipt by the Parent, any management letters,
management reports or other supplementary comments or reports delivered by those
accountants to the Parent;

 

7.2(b)                  As soon as available and in any event within sixty (60)
days after the end of each Calendar Quarter of the Parent, including its last
Calendar Quarter, consolidated, and consolidating with respect to the Borrower,
interim statements of income for that fiscal quarter and the period from the
beginning of the Fiscal Year to end of that Calendar Quarter, and the related
consolidated and consolidating balance sheet (including contingent liabilities)
as at the end of that Calendar Quarter, all in reasonable detail, subject,
however, to year-end audit adjustments;

 

7.2(c)                   Together with each delivery of financial statements
required by this Section, a Compliance Certificate substantially in the form of
Exhibit I.”

 

(c)                                  Section 7.3(a) of the Credit Facility
Agreement is hereby deleted and replaced with the following:

 

“7.3(a)             As soon as available and in any event within sixty (60) days
after the end of each Calendar Quarter, a consolidated report (“Servicing
Report”) as of the end of the Calendar Quarter, as to all Mortgage Loans the
servicing rights to which are owned by the Parent or its Affiliates, and
separately for the Borrower (in each case, specified by investor type, recourse
and non-recourse) regardless of whether the Mortgage Loans are Pledged Loans.
The Servicing Report must be in similar summary form as previously presented to
the Lender (or as the Lender otherwise may agree), and must, at a minimum,
indicate which Mortgage Loans (1) are current and in good standing, (2) are more
than 30, 60 or 90 days past due, (3) are the subject of pending bankruptcy or
foreclosure proceedings, or (4) have been converted (through foreclosure or
other proceedings in lieu of foreclosure) into real estate owned by a member of
the Parent’s consolidated group, and include, by Mortgage Loan type (x) weighted
average coupon, (y) weighted average maturity, and (z) weighted average
servicing fee.”

 

(d)                                 Section 8.7 of the Credit Facility Agreement
is hereby deleted and replaced with the following:

 

“Section 8.7                                Minimum Tangible Net Worth.  Permit
the minimum Tangible Net Worth of the Parent, at the end of any Calendar Quarter
to be less than One Hundred Million Dollars ($100,000,000).”

 

(e)                                  Section 8.8 of the Credit Facility
Agreement is hereby deleted and replaced with the following:

 

“Section 8.8                                Maximum Indebtedness to Tangible Net
Worth.  Permit the ratio of Parent’s Indebtedness (excluding Indebtedness under
this Agreement) to Tangible Net Worth of the Parent at the end of any Calendar
Quarter to be more than 2.25:1.  For the purposes of calculating the Parent’s
Indebtedness to Tangible Net Worth, there shall be excluded from “Indebtedness”
(a) guaranty obligations to Fannie Mae pursuant to the Fannie Mae DUS Program,
prior to the time liability is or could be asserted thereunder, and (b) amounts
from time to time outstanding under this Agreement, or any other warehouse
lending facility the sole purpose of which, and the amounts advanced from time
to time under which are

 

--------------------------------------------------------------------------------


 

used only to, finance the origination of Mortgage Loans secured by Multifamily
Properties which Mortgage Loans are pre-sold to Fannie Mae, Freddie Mac, or
another Investor.”

 

(f)                                    Section 8.9 of the Credit Facility
Agreement is hereby deleted and replaced with the following:

 

“Section 8.9                                Minimum
EBITDA                                             Permit the Parent’s EBITDA as
of the end of each Calendar Quarter commencing with the end of the second
Calendar Quarter following the Closing Date to be less than $12,000,000 (on an
annualized basis).”

 

(g)                                 Section 8.10 of the Credit Facility
Agreement is hereby deleted and replaced with the following:

 

“Section 8.10                          Minimum EBITDA to Total Debt Service.
Permit the ratio of Parent’s EBITDA to Total Debt Service as of the end of each
Calendar Quarter commencing with the end of the second Calendar Quarter
following the Closing Date to be less than 3.00 (on an annualized basis).

 

(h)                                 Section 8.11 of the Credit Facility
Agreement is hereby deleted and replaced with the following:

 

“Section 8.11                          Minimum Cash and Cash Equivalents. 
Permit the sum of the Parent’s cash and Cash Equivalents at the end of any
Calendar Quarter, determined on a consolidated basis, to be less than Ten
Million Dollars ($10,000,000).”

 

(i)                                     Section 8.12 of the Credit Facility
Agreement is hereby deleted and replaced with the following:

 

“Section 8.12.                       Servicing Delinquencies.            Permit
(i) the aggregate unpaid principal amount of Fannie Mae DUS Mortgage Loans
comprising Parent’s consolidated Servicing Portfolio which are sixty (60) or
more days past due or otherwise in default at any time to exceed two percent
(2%) of the aggregate unpaid principal balance of all Fannie Mae DUS Mortgage
Loans comprising Parent’s consolidated Servicing Portfolios at such time.”

 

(j)                                     The following Section 8.16 is hereby
added to the Credit Facility Agreement:

 

“Section 8.16.                       Servicing
Portfolio.                                          Permit the aggregate unpaid
principal amount of (i) all Mortgage Loans comprising the Parent’s consolidated
Servicing Portfolio to be less than $11.0 billion at any time or (ii) all Fannie
Mae DUS Mortgage Loans comprising the Servicing Portfolio of Borrower to be less
than $7.5 billion at any time, calculated as of the last day of each Fiscal
Quarter.”

 

(k)                                  The following Section 8.17 Agreement is
hereby added to the Credit Facility:

 

“Section 8.17.                       LTSV Ratio.                               
Permit the LTSV Ratio at any time to be greater than 40%, to be tested on the
last day of each Fiscal Quarter.”

 

(l)                                     The term “EBITDA” is added to
Section 12.1 of the Credit Facility Agreement, as follows:

 

“EBITDA” means, at any date of determination thereof, an amount equal to the
following, all as determined in accordance with GAAP (net of intercompany
transactions and without duplication):

 

(a)                                  Net Income for the most recently completed
Measurement Period;

 

--------------------------------------------------------------------------------


 

plus

 

(b)                                 to the extent deducted in calculating Net
Income: the sum of (i) depreciation expenses, (ii) amortization and write-offs
of Servicing Contracts and (iii) reserves for risk-sharing obligations relating
solely to Fannie Mae DUS Mortgage Loans pursuant to the Fannie Mae DUS Program;

 

minus

 

(c)                                  to the extent included in calculating Net
Income, (i) capitalized amounts attributable to origination of Servicing
Contract rights and (ii) the fair value of expected guaranty obligations.

 

(m)                               The term “Tangible Net Worth” set forth in
Section 12.1 of the Credit Facility Agreement is hereby deleted and replaced
with the following

 

“Tangible Net Worth” means, at any time of determination, the excess, at such
time, of the Parent’s and its Subsidiaries’, on a consolidated basis, total
assets, minus the sum of (i) total liabilities, and (ii) the book value of all
intangible assets, including, without limitation, good will, trademarks, trade
names, service marks, brand names, copyrights, patents and unamortized debt
discount and expense, organizational expenses and the excess of the equity in
any Subsidiary over the cost of the investment in such Subsidiary, all of the
foregoing determined in accordance with GAAP applied in a manner consistent with
the most recent audited financial statements delivered to Lender under this
Agreement.  For the purposes of this definition, mortgage servicing rights shall
not be considered intangible assets.

 

(n)                                 The following term is hereby added to
Section 12.1 of the Credit Facility Agreement:

 

“Parent” means Walker & Dunlop, Inc., a Maryland corporation.

 

(o)                                 The term “Cash Collateral Account” set forth
in Section 12.1 of the Credit Facility Agreement is hereby deleted and replaced
with the following

 

“Cash Collateral Account” means the Lender access only deposit accounts
maintained at Lender and designated for receipt of the proceeds of the sale or
other disposition of Collateral (account no. 130760016803 for Borrower).

 

(p)                                 Exhibit I to the Credit Facility Agreement
(Form of Compliance Certificate) is hereby deleted in its entirety and replaced
with the form of Exhibit I annexed to this Amendment.

 

(q)                                 The following term is hereby added to
Section 12.1 of the Credit Facility Agreement:

 

“Total Debt Service” means the sum of (a) interest payments made or required to
be made by the Borrower on account of the Obligations, plus (b) an amount equal
to the aggregate principal amount of the Loan required to be paid by the
Borrower hereunder (whether or not so paid) during the applicable year in
accordance with Section 3.3(a).

 

(r)                                    The following term is hereby added to
Section 12.1 of the Credit Facility Agreement:

 

“LTSV Ratio” means, at any time of determination, the quotient, expressed as a
percentage, of (a) the then Outstanding Amount of the Loan, divided by (b) the
then Fair Market Value of all Servicing Contracts of the Borrower.

 

(s)                                  The following term is hereby added to
Section 12.1 of the Credit Facility Agreement:

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Parent, before the deduction of income taxes, determined on a consolidated basis
in accordance with GAAP.

 

--------------------------------------------------------------------------------


 

(t)                                    The following term is hereby added to
Section 12.1 of the Credit Facility Agreement:

 

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the applicable Person.  For purposes of
calculating any financial ratio or financial covenant for a Measurement Period
(a) other than with respect to the last Fiscal Quarter of any Fiscal Year, the
financial statements delivered to the Agent pursuant to Section 7.2(b) shall be
used with respect to each respective Fiscal Quarter covered thereby, provided
that, when a Measurement Period includes a Fiscal Quarter that is covered by the
then most recently delivered audited financial statements required to be
delivered to the Agent pursuant to Section 7.2(a), then the financial statements
relating to such prior covered Fiscal Quarters shall be adjusted pursuant to any
adjustments made in such audited financial statements, and (b) for the Fourth
Quarter, the audited financial statements for the Fiscal Year then ended shall
be used.

 

(u)                                 The following term is hereby added to
Section 12.1 of the Credit Facility Agreement:

 

“Outstanding Amount” means on any date, the aggregate outstanding principal
amount of the Loan after giving effect to any prepayments or repayments of the
Loan occurring on such date.

 

Section 4.                                          Extension Fee.  In
consideration of Lender’s agreement to extend the Stated Maturity Date, Borrower
shall contemporaneously herewith pay to Lender an extension fee in an amount
equal to ten (10) basis points of the Warehousing Credit Limit (the “Extension
Fee”).  This Amendment is expressly conditioned upon the Lender’s receipt of the
Extension Fee.

 

Section 5.                                          Additional Agreements.  In
order to implement certain amendments to the Credit Facility Agreement set forth
herein, the following additional provisions shall apply from and after the date
hereof:

 

(a)                                  The representations and warranties set
forth in the last two sentences of Section 6.16 shall apply to the Servicing
Contracts of Parent and all of its Affiliates, including, without limitation,
the Borrower.

 

(b)                                 By its execution hereof, the Parent agrees
to reasonably cooperate with the Lender and provide the Lender with information
from time to reasonably requested by the Lender, in order for the Lender to
determine compliance with the representations and warranties applicable to the
Lender set forth in the Credit Facility Agreement as amended by this Amendment.

 

(c)                                  Borrower shall cause Parent to guaranty
Borrower’s payment and performance under the Credit Facility Agreement and the
other Loan Documents, by executing and delivering to Lender, a Guaranty and
Suretyship Agreement, in a form acceptable to Lender, in Lender’s sole
discretion.

 

Section 6.                                          Ratification, No Novation,
Effect of Modifications.  Except as may be amended or modified hereby, the terms
of the Credit Facility Agreement are hereby ratified, affirmed and confirmed and
shall otherwise remain in full force and effect.  Nothing in this Second
Amendment shall be construed to extinguish, release, or discharge or constitute,
create or effect a novation of, or an agreement to extinguish, release or
discharge, any of the obligations, indebtedness and liabilities of the Borrower
or any other party under the provisions of the Credit Facility Agreement or any
of the other Loan Documents, unless specifically herein provided.

 

Section 7.                                          Amendments.  This Second
Amendment may be amended or supplemented by and only by an instrument executed
and delivered by each party hereto.

 

Section 8.                                          Waiver.  The Lender shall
not be deemed to have waived the exercise of any right which it holds under the
Credit Facility Agreement unless such waiver is made expressly and in writing
(and no delay or omission by the Lender in exercising any such right shall be
deemed a waiver of its future exercise).  No such waiver made as to any instance
involving the exercise of any such right shall be deemed a waiver as to any
other such instance, or any other such right.  Without limiting the operation
and effect of the foregoing provisions hereof, no act done or omitted by the
Lender pursuant to the powers and rights granted to it hereunder shall be deemed
a waiver by the Lender of any of its rights and remedies under any of the
provisions of the Credit Facility Agreement, and this Second Amendment is made
and accepted without prejudice to any of such rights and remedies.

 

--------------------------------------------------------------------------------


 

Section 9.              Governing Law.  This Second Amendment shall be given
effect and construed by application of the law of the Commonwealth of
Pennsylvania.

 

Section 10.            Headings.  The headings of the sections, subsections,
paragraphs and subparagraphs hereof are provided herein for and only for
convenience of reference, and shall not be considered in construing their
contents.

 

Section 11.            Severability.  No determination by any court,
governmental body or otherwise that any provision of this Second Amendment or
any amendment hereof is invalid or unenforceable in any instance shall affect
the validity or enforceability of (i) any other such provision or (ii) such
provision in any circumstance not controlled by such determination.  Each such
provision shall be valid and enforceable to the fullest extent allowed by, and
shall be construed wherever possible as being consistent with, applicable law.

 

Section 12.            Binding Effect.  This Second Amendment shall be binding
upon and inure to the benefit of the Borrower, the Parent, the Lender, and their
respective permitted successors and assigns.

 

Section 13.            Counterparts.  This Second Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original and
all of which shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Second Amendment under their respective seals as of the day and year first
written above.

 

 

 

BORROWER:

 

 

 

WITNESS:

 

WALKER & DUNLOP, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

/s/ Carole Ranney

 

By:

/s/ William M. Walker

 

 

Name:

William M. Walker

 

 

Title:

Chairman, President and CEO

 

 

 

 

 

 

 

 

PARENT:

 

 

 

WITNESS:

 

WALKER & DUNLOP, INC.,

 

 

a Maryland corporation

 

 

 

 

 

 

 

/s/ Carole Ranney

 

By:

/s/ William M. Walker

 

 

Name:

William M. Walker

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

WITNESS:

 

LENDER:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

/s/ Terri A. Wyda

 

 

Name:

Terri A. Wyda

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------